In an action, inter alia, for a judgment declaring, among other things, that the sale by the defendant, a residential cooperative corporation, of the shares allocated to the plaintiffs’ apartment was fraudulent, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), dated March 21, 1996, which granted the defendant’s cross motion for summary judgment dismissing the complaint and denied the plaintiffs’ motion for partial summary judgment.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Nassau County, for the entry of a judgment declaring that the sale by the defendant of the shares allocated to the plaintiffs’ apartment was not fraudulent.
The plaintiffs sought to set aside a sale by the defendant, a residential cooperative corporation, of the shares allocated to the plaintiffs’ apartment on the ground that it was a fraudu*518lent and illegal transaction. The plaintiffs also asserted causes of action to recover damages for wrongful eviction and breach of the right to quiet enjoyment. However, the defendant made out a prima facie case for summary judgment in its favor and the plaintiffs failed to raise a triable issue of fact with respect to their claims. Accordingly, the defendant’s cross motion for summary judgment was properly granted (see, Zuckerman v City of New York, 49 NY2d 557, 563). O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.